Shulman, Judge.
Defendant was charged with burglary and convicted by a jury. Defendant represented himself at the trial, but counsel was appointed for purposes of the appeal.
Police responding to an alarm call at a men’s shop in Atlanta went to the rear of the building and saw a white bag being pulled through the ceiling. Officers went up to *377the roof of the building and went through a hole in the ceiling of the store. Defendant was found hiding among the rafters of the building. A crow bar, a pry bar, a piece of pipe, and four pieces of luggage were found around the hole in the roof of the men’s shop. The proprietor of the men’s shop testified that he did not know the appellant and had given no permission for anyone to enter the clothing store at that time. Defendant contended that he was forced at gunpoint to commit the burglary.
Submitted May 9, 1977
Decided May 24, 1977.
James S. Holman, pro se.
Robert C. Ray, for appellant.
Lewis R. Slaton, District Attorney, Melvin H. Jones, Joseph J. Drolet, Assistant District Attorneys, for appellee.
The appeal was on the general grounds only.
If there is any evidence to support the jury finding and no error of law appears, this court will not disturb the verdict. Lawson v. State, 234 Ga. 136, 138 (214 SE2d 559). See also Pryor v. State, 139 Ga. App. 814 (229 SE2d 670).
There was more than ample evidence to sustain the verdict.

Judgment affirmed.


Quillian, P. J., and Banke, J., concur.